Case 20-10343-LSS Doc 4525 Filed 05/18/21 Page 1 of 3

FILED

Thank you for taking the time to read this, I'll keep it brief. ys , CLERK
Dis FANKR or ag Te Y yg ouRs

Dear Honorable Judge Silverstein,

| was abused by a Scout Leader in 1983 when I| was 8. We had just
moved to a new town and a new school. My mom was on her third
marriage and she was struggling with substance abuse,
unemployment and mental health issues. School was a respite from
the chaos at home.

| was shy and having difficulties meeting new friends~ my teacher
recommended that | start going to Troop meetings after school. |
recall, it seemed to be a safe place with positive and friendly people.

The first act of abuse happened after school when | asked a leader if |
could use the restroom. He said he had to go with me to make sure |
didn’t go to smoke cigarettes. | remember a group of people around us
laughed at his “joke” as we walked off.

There were a few times my mom didn't pick me up after the Troop
meet because of her personal issues mentioned above. Scout Leader

GE started driving me home because it was on his way. By the
second ride home, he gave me a drink spiked with alcohol, showed
me porn, and things progressed horribly from there. | was made to
believe that he knew my parents and “how my family was’, and didn't
want me to get in trouble at school, at the Scouts or at home.

| failed the third grade during my time in the Scouts. A group of Scout
Leaders talked with my mom and basically told me not to come back
because of behavioral issues, which was untrue. | tried to tell people
what really happened but it was difficult for me to express and
comprehend.

 
  

 

Case 20-10343-LSS Doc 4525 Filed 05/18/21 Page 2 of 3

 

At age 45, | am both a survivor and victim of sexual abuse. I’ve been
in therapy for years, alcohol treatment centers, active in 12 step
programs, have a college degree and am currently pursuing a
Masters’ degree. By this point | should be able to understand all these
horrible memories, emotions and feelings that are re-surfacing as |
write this. It hasn't gone away.

| don’t think the Boy Scouts deserve the benefit of the doubt anymore-
I'm convinced the organisation did more to cover up the abuse than to
prevent it.

| understand Chapter 11 is a business and the BSA are not people,
they're a corporation. Please consider ending the Boy Scouts
exclusivity period and allow the TCC/FCR/Coalition plan to be
submitted and voted on.

| have faith that your decisions are fair and from a place of
compassion for us.

Sincerely,
Case 20-10343-LSS Doc 4525 Filed 05/18/21 Page 3 of 3

 

Tustice Lauri Selber §; lerstein

BSA Bak Rv Ply Ca St

G24 Market St. - 6th HOR a
Wilmington, DE (480! *- eg

$9801-302499 ene bahay hfe Ao Upebh b bel il
